Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,231,036 B2) in view of Oh (US 11,130,444 B2) and Huffman (US 9,967,512 B2).
Regarding claim 1, Campbell discloses a tailgate entertainment center (50), comprising: a vehicle mountable rigid support frame structure (80/84/86) with an outer shell enclosure (52); at least one of each of the following integrated component modules: audio visual entertainment device (128), food storage container (140), food preparation device (grill 112A or 112B), table (132), chair (136); and a power supply unit (118) wherein, the integrated component modules and power supply unit are secured inside the outer shell enclosure; wherein, the tailgate entertainment center and integrated component modules are stored, transported, and rapidly deployed on location at sporting events (this is a purely functional limitation that does not add any structural limitations, where the Campbell device is capable of such use); and wherein, the entertainment center itself may be personalized with professional sports team logos (this is a purely functional limitation that does not add any structural limitations, where the Campbell device is capable of such use).
Campbell fails to specifically disclose his device comprising a shade structure, climate control device, and backyard lawn game. Campbell does disclose that umbrellas are frequently used in the environment of his device (see col. 1 lines 23-35) and that his device can include other amenities than those specifically disclosed (see col. 7 lines 58-62). Oh teaches that it was already known in the art for a powered storage container like that of Campbell to house a heater (see col. 3 line 19). Huffman teaches that bag toss is common at tailgates (see col. 1 line 23). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Campbell entertainment center with an umbrella, a heater, and a bag toss game, the motivation being to provide a user with shade, warmth, and more entertainment. Such benefits would be recognized by anyone of ordinary skill in the art through their own available knowledge and reasoning.
Regarding claim 2, Campbell as modified above includes the tailgate entertainment center of claim 1, wherein at least one of the integrated component modules (grill 112B of Campbell) is mountable to an adjustable swing arm structure (lateral hinge of Campbell, see col. 7 lines 4-11), compactly and securely stored within the outer shell enclosure during transport (when pivoted up), swung out to be deployed and utilized on location at the sporting event (when pivoted down), and retractable to be stored after the event is over (when pivoted back up again).
Regarding claim 3, Campbell as modified above includes the tailgate entertainment center of claim 1, wherein the vehicle mountable rigid support frame structure has a mounting location (hitch mount) and is customizable (i.e. capable of being customized) by a user-defined set of parameters such as vehicle year, make and model, and location such as rear trailer hitch, lift gate, hatchback, truck trailer lift gate or bed, or rooftop rack mounting (none of these parameters are currently being positively claimed). This is a purely functional limitation that does not add any structural limitations, where the Campbell device is capable of such use. Nothing is stopping a user from choosing to customize the Campbell device to fit different vehicles.
Regarding claim 4, Campbell as modified above includes the tailgate entertainment center of claim 1, wherein the integrated component modules are customizable (i.e. capable of being customized) by a user-defined set of configurations such as whether to include and the parameters of the following modules: a flat panel display, the display screen size, wireless speaker and wattage, lithium ion battery power supply and battery life, propane gas stove and number of burners, ice chest cooler or refrigerator size, canopy shade structure length and width, propane heater and BTUs, electric cooling fan, folding table size, number of chairs, and the user's preferred sports team logo branded football or lawn game (none of these parameters are being positively claimed). This is a purely functional limitation that does not add any structural limitations, where the Campbell device is capable of such use. Nothing is stopping a user from choosing to customize the Campbell device to include different features. Campbell even discloses that his device can be customized to include different features (see col. 7 lines 58-62).
Regarding claim 5, Campbell as modified above includes the tailgate entertainment center of claim 1, wherein the food preparation device (112A,112B of Campbell) comprises a propane stove mounted to an adjustable swing-arm (lateral hinge of Campbell, see col. 7 lines 4-11) integrated with the rigid support frame structure (i.e. connected to the frame structure 80/84/86 via the housing 52).
Regarding claim 7, Campbell as modified above includes the tailgate entertainment center of claim 1, wherein the backyard lawn game comprises bean bags, bocce ball, football, or frisbee (in this case bean bags, as taught by Huffman).
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,231,036 B2) in view of Oh (US 11,130,444 B2) and Huffman (US 9,967,512 B2) as applied above, further in view of Nobert (US 9,744,912 B1).
	Regarding claim 6, Campbell as modified above includes the tailgate entertainment center of claim 1, but so far fails to include wherein the climate control device comprises a propane gas heating element and a plurality of electric fans for air circulation. The modified Campbell device currently includes a heater, which seems to be electric, as taught by Oh. Nobert teaches that it was already known to use propane heaters and electric fans in an outdoor vehicle environment (see col. 1 lines 1-15). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Campbell device with a propane heater and electric fans where it was already known to use such devices to provide an outdoor user with comfort, as taught by Nobert.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        10/19/22